Citation Nr: 0518753	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  96-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include degenerative disc disease at L4-L5 and 
L5-S1.

2.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities for 
the period from March 15, 1995, to June 10, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In that decision, the RO, in 
pertinent part, denied the issues of entitlement to service 
connection for a low back disability and for tinnitus and 
entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities.

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to these 
claims.  In October 1998, the Board remanded the issues to 
the RO for further development.  Thereafter, by an April 2001 
rating action, the RO continued to deny service connection 
for a low back disability.  Additionally, the RO granted 
service connection for tinnitus and assigned a 10 percent 
evaluation to this disorder, effective from June 10, 1999.  
Also, the RO continued to deny a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities for 
the period from March 15, 1995 to June 10, 1999.

In October 2003, the Board again remanded the remaining two 
issues so that the RO could inform the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The remand 
also requested that additional development with respect to 
the veteran's claim.  The has been returned to the Board for 
further appellate consideration.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's lower back disability has not been shown by 
competent medical evidence to be related to military service 
or any incident therein.  

3.  The veteran's service-connected disabilities, for the 
time period ranging from March 15, 1995 to June 10, 1999, 
were not of such a nature or severity as to interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).   

2.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 for the period from March 15, 1995, to June 
10, 1999, is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA became law in November 2000.  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision that 
denied the veteran's claim, the rating decisions that have 
been issued since that time, the statement of the case (SOC), 
the supplemental statements of the case (SSOCs), the Board's 
Decision/Remand of October 1998, and the Board's Remand of 
October 2003.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions.  He was informed what he must do 
in order to prevail on his claim involving his back and he 
was also told what he needed to proffer in order to win his 
appeal involving the receipt of a compensable evaluation for 
multiple noncompensable service-connected disabilities.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in July 2003 and April 2004, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  The veteran was also given an 
opportunity to present testimonial evidence before the RO and 
the Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claims and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that, as a result of the Board's 
Remand in October 2003, the veteran underwent a VA orthopedic 
examination in February 2005 in order to determine the 
etiology of the claimed back disability.  A medical 
examination was not in order or appropriate with respect to 
the other issue on appeal before the Board.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant did not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  See Mayfield v. Nicholson, 19 
Vet. App. ___, slip op. at *32, 2005 WL 957317 (Vet. App. 
Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection and 
compensable evaluation claims.  He has, by information 
letters, rating decisions, the SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

The veteran asserts that he now suffers from a lower back 
disability, to include a disc disorder, that began while the 
veteran was in service.  He maintains that he experienced a 
back injury in 1977, while he was in service, and that as a 
result of that incident he has developed a permanent back 
disability, from which he now suffers.  

A review of the veteran's service medical records does not 
reveal treatment for or complaints involving a lower back 
injury in 1977.  The veteran's re-enlistment physical from 
that year is negative for any permanent disabilities or 
disorders of the back.  The service medical records do, 
however, indicate that the veteran was seen in August 1978 
for pain in his back.  The pain was due to the pushing of 
lawn mower exacerbated by playing volleyball.  A physical 
examination demonstrated normal gait and posture, full active 
range of motion, mild spasm of the right lumbar paravertebral 
muscles.  The veteran was diagnosed as suffering from muscle 
pain (myalgia).  It is noted that the veteran's reported 
permanent and chronic back condition did not prevent him from 
playing football in November 1978.  Also, the Board notes 
that the remaining years of service medical records do not 
show treatment for or findings indicative of a permanent and 
chronic lower back disability.  

Relevant post-service medical records reflect treatment for, 
and evaluation of, chronic low back pain with radiculopathy 
between April 1995 and November 1998.  According to these 
reports, magnetic resonance imaging (MRI) completed on the 
veteran's lumbar spine in July 1995 showed degenerative disc 
disease at L4-L5 and L5-S1 with posterior disc bulges at both 
of these levels.  MRI subsequently completed in February 1996 
showed an L4-L5 central disc extrusion extending inferiorly 
(which was found to be possibly impinging upon the right S1 
nerve root) as well as right para-central disc protrusions at 
L5-S1, which were displacing the right S1 nerve root just 
before it exited the neural foramina.  A March 1996 record 
included the finding of herniated nucleus pulposus at L4-L5 
and L5-S1.  X-ray films produced of the veteran's lumbar 
spine in November 1998 reflected disc space narrowing at L4-
L5 and at L5-S1, as well as minimal hypo lordosis with 
levoscoliosis of the lumbar spine consistent with 
degenerative disc disease.

In conjunction with his claim, the veteran underwent a VA 
orthopedic examination in February 2005 in order to determine 
the etiology of any current back disorder.  The examiner 
noted that the veteran's claims folder, including his service 
medical records and post-service reports, were "extensively 
reviewed."  After examining the veteran, the examiner 
concluded that the veteran did have an actual low back 
disability.  However, the examiner further stated that it was 
unlikely that the veteran's back disability was "related to 
or caused by" the veteran military service or any incidents 
therein.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

As reported above, the most recent VA examiner has concluded 
that the veteran's current back disability is not related to 
the veteran's military service.  Despite that unequivocal 
opinion provided by the VA doctor, the veteran may argue that 
a statement provided in November 1998 by his chiropractor, 
Doctor Timothy Flynn, support his assertions.

Specifically, in his generalized letter, Dr. Flynn states 
that the veteran has a lower back disability that he 
concludes stems from an "old injury."  The injury he 
alludes thereto is the undocumented service injury the 
veteran claims he experienced.  The Board, however, finds Dr. 
Flynn's insinuations inconclusive and speculative.  This 
document is deemed to be of limited weight as the statement 
fails to assert a medical basis upon which the suppositions 
were predicated.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, there is no competent evidence of a lower 
back disability, to include a disc disorder, at any time 
during service.  The opinion provided by Dr. Flynn was made 
several years after the veteran's discharge from the US Army.  
The Board finds that the physician's opinion regarding a 
nexus to be less probative because it is less-informed.  On 
the other hand, the VA examiner thoroughly reviewed the 
veteran's claims file including all clinical records prior to 
rendering a diagnosis of a lower back disability and the 
etiology thereof.  In arriving at this conclusion, the VA 
examiner commented on conflicting statements and concluded 
that the back disorder was not related to the veteran's 
military service.  

The Board acknowledges the statements by the veteran relating 
his current back disability to his military service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for conclusive, probative medical evidence that 
diagnoses the veteran as suffering from a back disorder for 
which VA benefits may be awarded.  Undoubtedly, these 
statements were made in good faith; however, the veteran is 
not a doctor nor has he undergone medical training.  The 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he does have a back disorder that was caused 
by or incurred during his enlistment in the Army.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  Consequently, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a lower back disability, to include a disc 
disorder.  The benefit sought therefore must be denied.

II.  Compensable Evaluation Pursuant to 38 C.F.R. § 3.324

The RO has also denied the veteran's request for entitlement 
to a 10 percent evaluation based upon multiple service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 for the period from March 15, 1995, to June 10, 1999.  
This regulations states that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, the RO is authorized to apply a 10 
percent rating even though none of the disabilities may be of 
compensable degree.  

For the time in question, the veteran's service-connected 
disabilities are:  laceration of left foot (Diagnostic Code 
7805), deviated nasal septum on the right (Diagnostic Code 
6502), residuals of a wart removal from the left heal 
(Diagnostic Code 7819), soft tissue swelling of the right 
foot (Diagnostic Code 5284), external hemorrhoids (Diagnostic 
Code 7336), scar over the right eye (Diagnostic Code 7800), 
and hearing loss of the left ear (Diagnostic Code 6100).  38 
C.F.R. Part 4 (1994 through 1998).  All are noncompensably 
rated.  The veteran was awarded a compensable evaluation for 
tinnitus in June 1999.  

The evidence includes VA outpatient treatment and examination 
reports, dated between 1994 to 2000, along with private 
medical reports.  Despite being service-connected for a 
panoply of disabilities, the available medical records do not 
show repeated treatment for or complaints involving those 
disabilities and disorders.  Instead, those medical reports 
show repeated treatment for a nonservice-connected back 
disability, hypertension, and sinusitis.  He also voiced 
complaints, and received treatment for, gastrointestinal 
symptoms and manifestations.  However, as noted, he has not 
received repeated treatment for his service-connected 
disorders.

Additionally, none of the information and documents submitted 
by the veteran, or on his behalf, suggest or insinuate that 
the veteran's ability to work has been compromised or 
interfered therewith by his service-connected disorders.  
There is no indication that he has taken sick, vacation, or 
unpaid leave for his service-connected disabilities.  In 
addition, the claims file does not contain a competent 
opinion, or other persuasive evidence, showing that the 
veteran has been advised to reduce his time at work as a 
result of his service-connected disabilities and disorders.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disability, to include 
degenerative disc disease at L4-L5 and L5-S1, is denied.

A 10 percent disability evaluation for multiple 
noncompensable service-connected disabilities for the period 
from March 15, 1995, to June 10, 1999, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


